Examiners Comment
The preamble of claims 2, 7, 8, and 13-16 have been treated as having patentable weight and reciting limitations of the claim as outlined in MPEP 2111.02.

Reasons for Allowance
Claims 2, 7, 8, and 13-16 include allowable subject matter because prior art could not be found to disclose a heater for heating a gas separation membrane with all of the limitations of independent claims 2, 7, 8 and 13-16.  Examiner notes that water removing membrane dryers are known in the art and compete with desiccants for supplying dry air to a particulate dryer.  Gas separation membranes to remove oxygen from ambient air supplied to a dryer are less common.  The closest prior art, other than the primary reference, Brown, is found in Nakamura (JP 2012086392) which discloses a gas membrane dryer (32) but not supplying a second portion of heated drying gas to the hopper with all of the limitations of independent claims 2, 7, 8, and 13-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762